Cole, J.
Upon the question respecting the alleged fraud in obtaining the note, there was some little conflict in the evidence. the defendant, when on the stand as a witness, did not deny the genuineness of the signature; but testified that be never affixed or canceled the stamp, or authorized it to be done. But there was no conflict, whatever, in the evidence that plaintiff purchased the note on the 9th day of November, 1868, for a valuable consideration, and without notice of any fraud in its inception, or of any defense to it, and tbat it was then duly stamped and canceled. Blackwell v. Denie, 23 Iowa, 63. the verdict was, therefore, contrary to the evidence, and should have been set aside and a new trial granted. Reversed.